Citation Nr: 0322239	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  03-00 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1971.  He died in April 2001, and the appellant is 
his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 decision by the RO in Hartford, 
Connecticut which denied service connection for the cause of 
the veteran's death.

Additionally, during the course of this appeal, the appellant 
has raised an issue relating to entitlement to monetary 
benefits for a child suffering from spina bifida.  As this 
issue is not currently in appellate status it is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  During his lifetime, the veteran had no established 
service-connected disabilities.

3.  The veteran died many years after service as a result of 
colon cancer.  The fatal colon cancer began many years after 
service, and was not caused by any incident of service 
including Agent Orange exposure during service in Vietnam.



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1310 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that although the 
appellant was not specifically advised of the existence of 
the VCAA, she was provided with adequate notice as to the 
evidence needed to substantiate her claim.  The Board 
concludes that discussions as contained in a letter dated in 
November 2001, in the initial March 2002 rating decision (and 
accompanying letter), and in the November 2002 statement of 
the case have provided the appellant with sufficient 
information regarding the applicable rules.  These documents 
are incorporated by reference.  The appellant has submitted 
written arguments.  The letter and the statement of the case 
provided notice to the appellant of what was revealed by the 
evidence of record.  Additionally, these documents notified 
her why this evidence was insufficient to award the benefit 
sought.  Thus, the appellant has been provided notice of what 
VA was doing to develop the claim, notice of what she could 
do to help her claim, and notice of how her claim was still 
deficient.  Because no additional evidence has been 
identified by the appellant as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify the appellant what evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Factual Background

The veteran served on active duty from December 1967 to 
October 1971, including service in Vietnam.  A review of his 
service medical records is negative for cancer or for 
treatment of any colon disorder.  On medical examination 
performed for separation purposes in September 1971, his 
abdomen and viscera were listed as normal.

By a letter dated in October 1984, a private physician, W. J. 
Murray, Jr., MD, indicated that he began treating the veteran 
in July 1973 for persistent diarrhea, then diagnosed as 
granulomatous enterocolitis.  He was thereafter treated for 
this condition by a gastroenterologist.  In 1982, he was 
found to have an iron deficiency with positive blood in his 
stool.  A March 1982 barium enema showed probable Crohn's 
colitis with ileitis, but ulcerative colitis could not be 
excluded.  A rectal biopsy was compatible with a diagnosis of 
ulcerative colitis.  By a letter dated in May 1989, Dr. 
Murray indicated that the veteran still had ulcerated colitis 
which was controlled by medication.

In March 1989, the veteran submitted a claim for service 
connection for ulcerated colitis with anemia, which he 
asserted began in 1970.  

In a June 1989 rating decision, the RO denied service 
connection for ulcerative colitis with anemia.

By a statement dated in July 1989, the veteran asserted that 
his ulcerative colitis was caused by in-service exposure to 
Agent Orange.

In a March 1994 rating decision, the RO denied service 
connection for ulcerative colitis with anemia, claimed as due 
to Agent Orange exposure.  The veteran did not appeal.

The medical evidence reflects that the veteran was first 
diagnosed with colon cancer in the mid-1990's.  Private 
medical records dated from 1997 to 2001 reflect treatment for 
colon cancer.  An April 1997 document entitled History and 
Physical Examination, Treatment Policy, from Community Cancer 
Center of Lawrence & Memorial Hospital, reflects that the 
veteran underwent a total abdominal colectomy in 1993 for a 
20-year history of ulcerative colitis.  Final pathology 
revealed adenocarcinoma.  He underwent an ileal pouch and 
subsequently developed increasing anemia.  An endoscopy 
showed a tumor mass in the reconstructed pouch, and a biopsy 
showed invasive adenocarcinoma.  The veteran was found to 
have a tumor involving the bladder with attachment to the 
right pelvis sidewall.  It was determined that the veteran 
was unresectable, and radiation and chemotherapy were 
prescribed.

An April 2000 medical oncology consultation by R. M. Hellman, 
MD, reflects that after being treated for colon cancer in 
1997, the veteran did well until March 2000 when he was 
hospitalized with a small bowel obstruction.  He was 
hospitalized at Lawrence & Memorial Hospital at that time, 
and underwent exploratory laparotomy, which revealed a 
recurrence of tumor in his pelvis.  Private medical records 
from Lawrence & Memorial Hospital dated in May 2000 reflect 
that the veteran was admitted for recurrent colon cancer.

By a statement dated in September 2000, the veteran reported 
that he was diagnosed with ulcerative colitis in the early 
1970s, and with colon cancer in 1993.  He reported recurrence 
of colon cancer in 1997 and 2000.

A March 2001 follow-up evaluation by Dr. Hellman reflects 
that a March 2001 computed tomography scan of the veteran's 
chest showed significant progression of his metastatic 
disease, with several large hepatic metastases and multiple 
small pulmonary metastases.  Chemotherapy was initiated.  
Later that month, he was diagnosed with new onset renal 
insufficiency by W. Zaheer, MD.

Private medical records from Lawrence & Memorial Hospital 
dated in late March 2001 reflect that the veteran was 
hospitalized for metastatic colon cancer, renal insufficiency 
and dehydration.  He was discharged on April 2, 2001, and 
readmitted on April 3, 2001, with severe dehydration and 
near-syncope.  On admission, he had severe hyponatremia and 
hyperkalemia.  During the hospitalization, it was evident 
that the veteran was terminally ill with metastatic 
malignancy.  A computed tomography scan performed on April 6, 
2001 showed extensive progression of metastatic disease.  The 
veteran agreed to comfort measures only, and he died on April 
[redacted]
, 2001.

The veteran's death certificate reveals that he died on April 
[redacted]
, 2001 at Lawrence & Memorial Hospital.  The immediate 
cause of death was listed as colon cancer, of six years' 
duration.  No other causes of death were listed.  An autopsy 
was not performed.

In April 2001, the RO received the appellant's Application 
for Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child (VA Form 21-
534).  She indicated that she was not claiming that the cause 
of the veteran's death was due to service.

In October 2001, the RO received another VA Form 21-534 from 
the appellant, in which she indicated that she was claiming 
that the cause of the veteran's death was due to service.  
She contended that the veteran was exposed to Agent Orange in 
Vietnam, and that such exposure damaged his health.  She said 
he had been progressively ill since 1970 and died of cancer 
of the lungs, abdomen, and colon.

Received in December 2001 were private medical records dated 
from 1991 to 1994 from Lawrence & Memorial Hospital reflect 
treatment for severe ulcerative colitis.

In December 2001, the appellant submitted a copy of a 
certificate of enrollment of the veteran into the Agent 
Orange Veteran Payment Program.  The certificate reflects 
that the veteran was entitled to apply for disability or 
survivor payments.

By a statement dated in March 2002, the appellant asserted 
that the veteran's service in Vietnam caused stress, which 
led to a "decreased immune system", ulcerated colitis and 
anemia, and eventually cancer.  She said the veteran was 
chronically sick ever since his separation from service.  She 
reiterated her assertions in May 2002 and January 2003.

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2002).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  Service incurrence will be presumed for certain 
chronic diseases, including malignant tumors, if manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

As required by law, the Department of Veterans Affairs (VA) 
hereby gives notice that the Secretary of Veterans Affairs, 
under the authority granted by the Agent Orange Act of 1991 
and the Veterans Education and Benefits Expansion Act of 
2001, has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers 
(cancers of the liver and intrahepatic bile ducts), 
gastrointestinal and digestive disease (including diseases 
of the esophagus, stomach, intestines, rectum, liver, and 
pancreas), and gastrointestinal tract tumors (stomach, 
colon, rectal, and pancreatic cancers).  Diseases Not 
Associated With Exposure to Certain Herbicide Agents, 68 
Federal Register 27630-27641 (2003).  

The file shows that during the veteran's lifetime, he had no 
established service-connected disabilities.

The veteran's service medical records from his 1967-1971 
military service are negative for a colon condition and are 
negative for cancer.  

Post-service medical records reflect that the veteran was 
treated for chronic ulcerative colitis beginning in 1973.  
Colon cancer was first diagnosed in 1993, and he was 
thereafter treated for repeated recurrences of this 
condition, which ultimately metastasized.  Private medical 
records reflect that in March 2001, there was a significant 
progression of his metastatic colon cancer, with metastases 
in the liver and lungs.  He was treated with chemotherapy.  
Later that month he was diagnosed with renal insufficiency, 
and he was hospitalized at Lawrence & Memorial Hospital.  It 
was noted that he was terminally ill with metastatic 
malignancy, and a computed tomography scan showed extensive 
progression of the disease.  He was treated with comfort 
measures only, and died on April [redacted]
, 2001.

The veteran's death certificate reveals that the immediate 
cause of death was colon cancer, of six years' duration.  No 
other causes of death were listed.  

The appellant contends that the veteran developed colon 
cancer due to his military service in Vietnam.  However, the 
evidence does not show the colon cancer until 1993, about 22 
years after active duty, long after the 1-year period for 
presumptive service connection.  

It has also been contended that the veteran developed colon 
cancer as a result of exposure to Agent Orange.  In the case 
of a veteran who served in Vietnam, service connection based 
on exposure to herbicide agents (e.g., Agent Orange) in 
Vietnam will be presumed for certain specified diseases which 
are manifest after service.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2002).  Colon cancer is 
not among the diseases currently listed in the law as being 
presumptively associated with herbicide exposure.  Service 
connection based on herbicide exposure may still be 
established with proof of actual direct causation, although 
such carries a very difficult burden of proof.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  No medical evidence 
has been submitted in support of the appellant's Agent Orange 
contention.

No competent medical evidence has been submitted to show that 
the fatal colon cancer, noted on the death certificate, or 
any of the other severe ailments which existed at the time of 
death (assuming they were underlying or contributory causes 
of death), are linked to service.

The appellant has asserted that the veteran incurred 
ulcerative colitis during his period of active service, and 
that such led to his fatal colon cancer.  As a layperson, she 
is not competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The weight of the credible evidence demonstrates that the 
veteran's colon cancer began years after service, and it was 
not due to any incident of service including Agent Orange 
exposure during service in Vietnam.  It must be concluded 
that a service-connected disability did not cause or 
contribute to the veteran's death.

The preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

